DARGAN, C. J.
The case of Flora v. The State, 4 Port. 111, is precisely in point, and compels us to reverse the judgment of the Circuit Court, unless we overrule the decision in that case. A majority of the court, however, think that we should be governed by the authority of that case, and I am therefore instructed to reverse the judgment of the Circuit Court. My own opinion, however, is that the judgment should be affirmed. All that need be alleged in an indictment against a slave, is the crime with which he is charged and his. status or condition. I do not think it necessary, that the indictment should show who is the owner of the slave, even.where the owner is known, and, therefore, no proof of ownership is necessary ; but as a different rule of construction has been applied to our statute, regulating the trial of slaves for capital offences, the majority of the court are of the opinion, that we should not depart from that construction.
The judgment of the Circuit Court' must therefore be reversed and the cause remanded for further proceedings. The. prisoner, however, will be retained in custodylo abide another trial, unless she be discharged in the meantime by due. course of law.